Name: COMMISSION REGULATION (EC) No 321/97 of 20 February 1997 amending Regulation (EC) No 303/97 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  cooperation policy
 Date Published: nan

 No L 51 /50 ( ENI Official Journal of the European Communities 21 . 2. 97 COMMISSION REGULATION (EC) No 321/97 of 20 February 1997 amending Regulation (EC) No 303/97 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), as amended by Regulation (EC) No 2131 /96 (3), and in particular Article 4 ( 1 ) thereof, Whereas an error has been discovered in Annex I of Commission Regulation (EC) No 303/97 (4); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 303/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 20 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30. 12 . 1995, p. 18 . (2) OJ No L 189, 30 . 7. 1996, p. 71 . (3) OJ No L 285, 7. 11 . 1996, p. 6 . {") OJ No L 50, 20. 2 . 1997, p. 23 . 21 . 2 . 97 (INI Official Journal of the European Communities No L 51 /51 ANNEX to the Commission Regulation of 20 February 1997 fixing the import duties on rice and broken rice (ECU/tonne) CN code Duties (5) Third countries (except ACP and Bangladesh) (3 ) Q ACP Bangladesh nemo Basmati India and Pakistan (') Egypt ( «) 1006 10 21 0 140,81 217,73 1006 10 23 0 140,81 217,73 1006 10 25 0 140,81 217,73 1006 10 27 0 140,81 217,73 1006 10 92 0 140,81 217,73 1006 10 94 f) 140,81 217,73 1006 10 96 0 140,81 217,73 1006 10 98 0 140,81 217,73 1006 20 11 328,79 160,06 246,59 1006 20 13 328,79 160,06 246,59 1006 20 15 328,79 160,06 246,59 1006 20 17 244,75 118,04 0 183,56 1006 20 92 328,79 160,06 246,59 1006 20 94 328,79 1 60,06 246,59 1006 20 96 328,79 160,06 246,59 1006 20 98 244,75 118,04 0 183,56 1006 30 21 562,51 266,35 421,88 1006 30 23 562,51 266,35 421,88 1006 30 25 562,51 266,35 421,88 1006 30 27 563,22 266,70 422,42 1006 30 42 562,51 266,35 421,88 1006 30 44 562,51 266,35 421,88 1006 30 46 562,51 266,35 421,88 1006 30 48 563,22 266,70 422,42 1006 30 61 562,51 266,35 421,88 1006 30 63 562,51 266,35 421,88 1006 30 65 562,51 266,35 421,88 1006 30 67 563,22 266,70 422,42 1006 30 92 562,51 266,35 421,88 1006 30 94 562,51 266,35 421,88 1006 30 96 562,51 266,35 421,88 1006 30 98 563,22 266,70 422,42 1006 40 00 0 84,38 132,00 (') Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990 , p. 85). (2) In accordance with Regulation (EEC) No 715/90, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 (3) of Regulation (EC) No 3072/95 . (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 /90 (OJ No L 337, 4. 12 . 1990 , p. 1 ) and amended Commission Regulation (EEC) No 862/91 (OJ No L 88 , 9 . 4 . 1991 , p. 7). (*) No import duty applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /482/EEC (OJ No L 263 , 19 . 9 . 1991 , p. 1 ). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of ECU 250 per tonne applies (Article 4b of amended Regulation (EC) No 1503/96). 0 Duties fixed in the Common Customs Tariff. (s) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ No L 292, 15. 11 . 1996, p. 1 ) and Commission Regulation (EC) No 196/97 (OJ No L 31 , 1 . 2 . 1997, p. 53).